DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 12/15/20, with respect to Seto have been fully considered and are persuasive. Seto does not teach or suggest vacancies as set forth in the instant claims.   
Therefore, the 103 rejection of claims 1 and 3-10 as obvious over Seto has been withdrawn. 

The only remaining rejection is a provisional double patenting rejection.  The instant application has an earlier filing date of 2/21/17.  The 043 application has a filing date of 4/2/19.  See MPEP Section I.B.1.(b)(i).  
Therefore the provisional obviousness double patenting rejection of claims 1 and 3-10 as obvious over the claims of 043 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Seto, teaches a similar nitride phosphor but fails to teach or suggest the presence of vacancies as set forth in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734